Citation Nr: 9929668	
Decision Date: 10/15/99    Archive Date: 10/29/99

DOCKET NO.  97-17 412A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether the appellant may be recognized as a helpless child 
of a veteran.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and the veteran's widow





ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The veteran had active duty from July 1943 to December 1945 
and from August 1950 to January 1952.  The appellant is the 
veteran's 50-year old son.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision of the 
Phoenix, Arizona, Department of Veterans Affairs (VA) 
Regional Office (RO).   Having reviewed all of the evidence 
of record, the Board finds that the record is ready for 
appellate review.  


FINDINGS OF FACT

1. The appellant was born in January 1949.

2. On his eighteenth birthday, January 1967, the appellant 
was not permanently incapable of self-support by reason of 
mental or physical defects.


CONCLUSION OF LAW

The appellant does not qualify for entitlement to VA benefits 
as the helpless child of a veteran.  38 U.S.C.A. §§ 
101(4)(A)(ii), 1310 (West 1991); 38 C.F.R. § 3.356 (1999).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks dependency and indemnity compensation 
(DIC) based on the veteran's service-connected death.  Such 
benefits are available only to certain survivors of deceased 
veterans.  38 U.S.C.A. § 1310.  With certain exceptions, 
children of a veteran do not qualify as legally valid 
claimants for DIC benefits after they have attained the age 
of 18.  See 38 U.S.C.A. §§ 101(4)(A)(i).  The appellant was 
born in January 1949, and he is therefore 50 years of age.  
He argues that due to his diagnosed epilepsy, he was rendered 
incapable of self-support prior to the age of 18 (i.e. as of 
January 1967).

By law, the Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record must be sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction.  See Vargas-
Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. 
Derwinski, 
1 Vet. App. 49, 56-57 (1990); 38 U.S.C.A. § 7104(d)(1) (West 
1991).  With this requirement of law, and in light of the 
appellant's contentions, a brief factual review of evidence 
of record as found in the appellant's claims folder would be 
helpful to an understanding of the Board's decision.

Factual Background

As is alluded to above, the record reflects that the 
appellant was born in January 1949.  In October 1969, when 
the appellant was age 20, the veteran was granted additional 
compensation benefits on the basis that the appellant was 
then attending college.  Within a month after receipt of this 
additional benefit, the veteran advised VA that the appellant 
had left school because of "health reasons."  

The veteran died in May 1980.  By rating decision dated in 
July 1980, the veteran's widow (the appellant's mother) was 
granted dependency and indemnity compensation benefits on the 
basis that the veteran's death was service connected.  

The appellant's claim for dependency and indemnity 
compensation arose by receipt of a May 1996 statement.  The 
appellant argued that the Social Security Administration had 
recently found him to be disabled.  He submitted several 
statements from medical care providers in support of his 
claim.  The Board will review each of the physicians' 
statements in their chronological turn.

In a June 1965 statement, R.M.R., M.D., reported that he had 
examined the appellant (then 16 years of age), for "peculiar 
spells of amnesia."   Dr. R. noted that at the age of 11 
months, the appellant had left-sided convulsive seizures 
associated with fever.  At the age of 14, the appellant had a 
generalized convulsive seizure, apparently also associated 
with fever.  Dr. R. observed that the appellant's then 
present "attacks" could have begun when he was six years 
old when the appellant vomited in school and the appellant 
apparently did not know where he was or what he was doing.  
At the age of eight, the appellant was hospitalized because 
of abdominal pain and at 12, the appellant became very 
confused, did not know where he was, and vomited.  Dr. R. 
further reported that the appellant was then having several 
"attacks" per month, each lasting from several minutes to 
an hour.  In almost all of the attacks, the appellant 
vomited, but he had no headache, visual complaints, hearing 
loss, paresis, paresthesia or other neurological symptoms.  
Dr. R. further noted that both the appellant and his mother 
reported that the appellant then had a "bad temper and that 
he [became] irritated easily."  Dr. R. diagnosed the 
appellant to have temporal lobe seizures.  The appellant was 
prescribed Dilantin.  

In  December 1966 follow-up report, (then written when the 
appellant was 17 years old and shortly before his 18th 
birthday in January 1967), Dr. R. reported that he had 
reexamined the appellant after a period of use of Dilantin.  
Dr. R. then reported that although the appellant had been 
initially prescribed 200 milligrams of Dilantin twice daily, 
the dosage had been lessened in June 1966 to 100 milligrams 
twice daily.  Dr. R. further stated that although the 
appellant had been having several attacks per month prior to 
being prescribed Dilantin, he only had had two attacks after 
Dilantin usage.  Dr. R. further observed that the appellant's 
attacks were characteristic of temporal lobe seizures and 
that the appellant did not have "any demonstrable objective 
abnormalities," although his previous diagnosis was 
reiterated.   Dr. R. opined that the appellant's prognosis 
was good, although temporal lobe seizures tended to reoccur 
at irregular intervals throughout life.  However, Dr. R. 
further stated that a gradual diminution in frequency and 
intensity was the usual course in such a disorder.  

The appellant was hospitalized for a period of examination at 
the University of Washington Hospital in June 1974, when he 
was 25 years old.  The appellant was referred for examination 
by the U.S. Department of Labor with reference to his then-
pending claim with that department of "an industrial injury 
he sustained [on] August 8, 1967."  In the examination 
authored by W.C., M.D., the physician reiterated the 
appellant's prior seizure history.  However, it was noted 
that the appellant had been working the previous two to three 
years as a bartender and a car dealer, and that the appellant 
had admitted becoming a heavy alcohol drinker.  Although he 
reported last drinking on May 3, 1974, the appellant reported 
that he was ingesting approximately one and one-half cases of 
beer per day, plus an unknown amount of whiskey.

In his report, Dr. C. noted that in August 1967 (i.e., when 
the appellant was 18 years of age), the appellant was 
involved in an accident while working as a longshoreman.  The 
appellant had apparently fallen about 10 feet, injuring his 
right side.  After a course of treatment and hospitalization, 
Dr. C. noted that the appellant had secured employment as a 
bartender.  Dr. C. further observed that the appellant still 
complained of pain in the side; that the pain manifested on 
exercising, and this was "the reason for which he claims 
make it impossible for him to hold a steady job."  He 
further added that the appellant then felt it possible that 
"his pain could possibly be aggravated by psychological 
problems."  

As to the appellant's report of psychological problems, Dr. 
C. reported that the appellant showed "clear signs of 
immaturity," as he was unable to live life on his own and 
was "extremely dependent on his family and older brothers."  
Dr. C. noted that the appellant was unable to hold a steady 
job, and that he had approximately "20 jobs during the last 
three years."   Dr. C. further reported that the appellant 
was afraid of experiencing seizure activity.  Dr. C, further 
noted that the appellant had a history of severe family 
problems during his early adolescence, described by the 
appellant as a "political division," that almost caused a 
"dissolution" of the family.  The appellant was diagnosed 
to have seizures, back pain, and a neurotic character 
disorder and schizoid traits.  

Dr. C. further observed that the appellant had a seizure 
disorder problem that had become increasingly progressive and 
that had seemingly been under medication, although his 
Dilantin level was "absent," despite that the appellant had 
then been prescribed the medication in a dosage of 200 
milligrams per day.  Dr. C. also noted that the appellant 
"definitely" showed symptoms of a personality disorder that 
could have been aggravating his complaints of pain.  

In an August 1974 report authored by L.M.W., Ph.D., (also 
then written when the appellant was approximately 25 years of 
age), the appellant's "life-time" epilepsy was noted.  He 
was diagnosed to have latent schizophrenia and non-psychotic 
organic brain syndrome with epilepsy.  

The history of the appellant's seizure disorder, as is 
reported above, is reiterated in the reports of B.A.H., M.D. 
and O.L.B., M.D. in March 1979, authored when the appellant 
was 30 years of age.  In the latter report, Dr. O.L.B. 
observed that the appellant's seizure disorder were 
definitely aggravated by provocation, confrontation, 
argumentation and by drinking, and that they could be 
partially controlled by proper medication.  The physician 
further observed that during and following the seizures, the 
appellant's ability to reason and to control his conduct was 
substantially impaired.  

In a March 1979 letter, V.W.O., reported that he was the 
principal of the appellant's elementary school during the 
appellant's enrollment.  He recalled that the appellant had 
"some psycho-motor difficulties which resulted in some 
rather unusual behavior patterns."  

Also submitted was a teacher-parent conference report of 
November 1962.   It reflects that the appellant's teacher 
reported him to be doing "good work," although the 
appellant was noted to become emotionally upset quite often 
and was unable to work during these periods.  The teacher 
further observed that if the appellant was ignored during 
these periods, the appellant would return to work.  As to the 
appellant's academic aptitude, the teacher opined that the 
appellant "should be capable of rapid and extensive academic 
learning."  

B.K., apparently one of the appellant's former teachers, 
reported that he did not recall the appellant experiencing 
any "seizures," although he remembered the appellant to 
once have been in the lockerroom at a time when he should 
have been with his class.  Mr. K. further recalled that when 
he spoke with the appellant about this matter, the appellant 
"alluded to his lack of awareness."  Mr. K. stated that his 
memory was not clear on this incident.  

In December 1996, the Social Security Administration was 
contacted by the RO upon the appellant's report that he was 
receiving benefits from that agency.  It was ascertained that 
the appellant began receiving benefits in 1973 (i.e., at the 
approximate age of 24), after his work as a longshoreman was 
terminated; and that the appellant reported to that agency 
that he had worked until that time.  It was also ascertained 
that the appellant was drawing benefits from the agency "in 
his own right."  

In a June 1998 statement, the appellant's mother reported 
that as a child, the appellant had poor emotional control, 
temper tantrums, and "black outs with accompanying amnesia 
and hyperactivity."  She stated that her husband refused to 
have the appellant undergo neurologic examination.

In July 1998, the appellant submitted an account of his work 
history.  It reflects that during the period June 1966 
through June 1967, the appellant was employed at a grocery 
store as a "boxboy," working approximately 30 hours per 
week.  

At a June 1998 personal hearing before a hearing officer at 
the RO, the appellant testified in substance that he was 
diagnosed to have psychomotor epilepsy when he was 16 years 
of age and that he was then prescribed Dilantin.  He stated 
that the medication did not control his disorder.  He stated 
that the severity of the seizures diminished, but the number 
did not. He stated that after he was prescribed the 
medication, his grades improved while in high school, but 
that his grades worsened thereafter.  He stated that his 
grade point average was between 2.8 and 2.9 upon graduation.  
As to his contemporaneous employment, the appellant reported 
that he was terminated from his part-time employment as a 
grocery store "box-boy" after a seizure.  

Applicable Law and Regulation 

As is alluded to above, the appellant's seeks DIC benefits 
based on his father's service-connected death.  Such benefits 
are available only to certain survivors of deceased veterans.  
38 U.S.C.A. § 1310.  With certain exceptions, children of a 
veteran do not qualify as legally valid claimants for DIC 
benefits after they have attained the age of 18.  See 38 
U.S.C.A. §§ 101(4)(A)(i).  

One of the principal exceptions to the 18-year age limit for 
an eligible "child" of a veteran, and the one which is 
directly at issue in the present appeal, pertains to an 
unmarried, legitimate child of a veteran "who, before 
attaining the age of eighteen years, became permanently 
incapable of self-support" by reason of mental or physical 
defect.  38 U.S.C.A. §§ 101(4)(A)(ii); 38 C.F.R. § 3.356(a).  
This requires an initial determination as to the claimant's 
condition at the delimiting age.  If the claimant is shown to 
have been capable of self-support at 18, the Board need go no 
further.  Dobson v. Brown, 4 Vet. App. 443, 445 (1993).

Rating criteria applicable to disabled veterans are not 
controlling in this case. 38 C.F.R. § 3.356(a); see also 
Bledsoe v. Derwinski, 1 Vet. App. 32, 33-4 (1990) .  
Principal factors for consideration are:

(1) The fact that a claimant is earning 
his own support is prima facie evidence 
that he or she is not incapable of self-
support.  Incapacity for self-support 
will not be considered to exist when the 
child by his own efforts is provided with 
sufficient income for his or her 
reasonable support.

(2) A child shown by proper evidence to 
have been permanently incapable of self-
support prior to the date of attaining 
the age of 18 years, may be so held at a 
later date even though there may have 
been a short intervening period or 
periods when his or her condition was 
such that he or she was employed, 
provided the cause of incapacity is the 
same as that upon which the original 
determination was made and there were no 
intervening diseases or injuries that 
could be considered as major factors.  
Employment which was only casual, 
intermittent, tryout, unsuccessful, or 
terminated after a short period by reason 
of disability, should not be considered 
as rebutting permanent incapability of 
self-support otherwise established.

(3) It should be borne in mind that 
employment of a child prior or subsequent 
to the delimiting age may or may not be a 
normal situation, depending on the 
educational progress of the child, the 
economic situation of the family, 
indulgent attitude of parents, and the 
like. In those cases where the extent and 
nature of disability raises some doubt as 
to whether they would render the average 
person incapable of self-support, factors 
other than employment are for 
consideration.  In such cases there 
should be considered whether the daily 
activities of the child in the home and 
community are equivalent to the 
activities of employment of any nature 
within the physical or mental capacity of 
the child which would provide sufficient 
income for reasonable support.  Lack of 
employment of the child either prior to 
the delimiting age or thereafter should 
not be considered as a major factor in 
the determination to be made, unless it 
is shown that it was due to physical or 
mental defect and not to mere 
disinclination to work or indulgence of 
relatives or friends.

(4) The capacity of a child for self-
support is not determinable upon 
employment afforded solely upon 
sympathetic or charitable considerations 
and which involved no actual or 
substantial rendition of services. 

38 C.F.R. § 3.356 (1999). 

Analysis

Well groundedness of claim/burden of proof

Under 38 U.S.C. A. § 5107(a), an applicant for benefits has 
the "burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  Such a claim has been defined by the Court 
to be "one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible" in order meet the burden established in the 
statute.  Kandik v. Brown, 9 Vet. App. 434, 439 (1996); see 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

A well-grounded claim for recognition as a child of a veteran 
on the basis of permanent incapacity for self-support before 
reaching the age of 18 years involves issues of medical 
causation, requiring submission of competent medical evidence 
to establish the that the claimed permanent incapacity is 
plausible or well grounded. Cumby v. West, 12 Vet. App. 363, 
364-365 (1999).  The truthfulness of evidence is presumed in 
determining whether a claim is well grounded.  Meyer v. 
Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. 
App. 19, 21 (1993).

Essentially, the record contains medical evidence generally 
describing the appellant's illness and the nature and general 
extent of the claimed disability.  The Board has carefully 
examined all of the evidence of record submitted in support 
of the appellant's claim, which indicates that there was a 
medical problem present at the time of the appellant's 
eighteenth birthday.  Having presumed this evidence to be 
credible for the limited purpose of establishing whether the 
claim is well-grounded, the Board finds that the appellant 
has submitted a well-grounded claim.  See Cumby, supra; see 
also King, supra.  

Once a claim has been determined to be well grounded, VA's 
duty to assist the claimant in the development of his claim 
attaches.  38 U.S.C.A. § 5107 (West 1991).  In this case, the 
Board concludes that all evidence which is needed for an 
informed decision has been obtained.  The appellant has not 
pointed to, and the Board is not aware of, any other such 
evidence.

It is the Board's responsibility to evaluate the evidence.  
When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990), the United States Court of Appeals for Veterans 
Claims stated that "a veteran need only demonstrate that 
there is an "approximate balance of positive and negative 
evidence' in order to prevail." To deny a claim on its 
merits, the evidence must preponderate against the claim. See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The preliminary finding that a claim is well grounded does 
not end the Board's inquiry, and the presumption of 
credibility does not extend beyond this predicate 
determination.  Chipego v. Brown, 4 Vet. App. 102, 104-105 
(1993).  The Board must assess the credibility, and therefore 
the probative value of proffered evidence of record in its 
whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); see 
Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997); 
Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley v. 
Brown, 5 Vet. App. 155, 161 (1993). 

Discussion

The Board first observes that the appellant has consistently 
maintained that the current severity of his disorder is 
relevant to this inquiry.  However, although the Board is 
obligated to review all evidence of record, see 38 U.S.C.A. 
§ 7104(a), the law clearly mandates that the principal 
scrutiny is upon the severity of the appellant's disability 
prior to the time of his eighteenth birthday.  See Dobson, 
4 Vet. App. at 445-6.  

The evidence clearly reflects that the appellant was 
diagnosed to have an epileptic disorder prior to his 
eighteenth birthday.  The earliest medical evidence of 
record, as authored by Dr. R., was generated in June 1965, 
when the appellant was approximately 16 years of age.  At 
that time, Dr. R. prescribed Dilantin for treatment of the 
disorder.  Approximately eighteen months later, (i.e., when 
the appellant was 17, almost 18, years old), Dr. R. noted 
that reduction of the dosage of the prescribed Dilantin had 
not resulted in an increase in the appellant's symptoms.  In 
particular, Dr. R. specifically noted that the appellant had 
only had two attacks, and that the appellant did not have any 
"objective abnormalities."  

Thus, the competent medical evidence of record indicates that 
contrary to the appellant's June 1998 assertion, the 
prescribed Dilantin was in fact of significant benefit to him 
in reducing his symptoms.  Indeed, Dr. R. observed that the 
appellant's prognosis was "good," although the appellant 
would continue to have seizures at irregular times.  Given 
the fact that the appellant was then enrolled in high school 
and working part-time at a grocery store, most significant is 
the absence of any mention in Dr. R.'s report of a belief 
that the appellant could not complete his high school 
curriculum, initiate further schooling, or obtain employment 
upon graduation.  In fact, the appellant did indeed graduate 
from high school, evidently with his class and with a 2.8 
average; he attended college and he obtained employment.

This is not to imply that the appellant's disorder did not 
create problems for him prior to his eighteenth birthday.  
The medical and other evidence of record clearly indicates 
that he experienced seizures during his high school years.  
However, the Board's inquiry is whether he was incapable of 
self-support.  In this regard, the contemporaneous medical 
evidence of record generated during the relevant time period 
indicates that while clearly serious, the appellant's 
disorder did not render him incapable of self-support, and 
that prescribed medication was of significant benefit to the 
appellant in controlling his disorder.  The Board places 
great weight on Dr. R's December 1966 follow-up report, one 
month before the appellant's eighteenth birthday, which 
stated that the appellant did not have any demonstrable 
objective abnormalities and that the appellant's prognosis 
was good.

The bulk of the evidence submitted in support of the 
appellant's claim is not inconsistent with Dr. R.'s 
conclusion.  As evidenced by the March 1979 letter of V.W.O., 
the appellant had manifested unusual behavior patterns during 
his primary school years.  However, other evidence of record, 
such as the parent-teacher conference report of November 
1962, indicates that the appellant was nonetheless performing 
rather well and was predicted to be capable of "rapid and 
extensive" learning.  There is nothing of record to indicate 
that the appellant did not complete his primary and secondary 
schooling on time with his peers.

However, evidence pertaining to academic achievement does not 
necessarily shed light on the appellant's capacity for self-
support.  See Dobson, 4 Vet. App. at 445.  The board places 
great weight on the appellant's holding a part-time job in 
addition to attending high school prior to and at the time of 
his eighteenth birthday.  Although the appellant has 
indicated that he lost that job due to a seizure, the 
evidence of record indicates that this was not until June 
1967 (coincident with his graduation from high school) and 
that he evidently quickly secured employment as a 
longshoreman, since he was injured on the job in August 1967.  
The Board notes in passing that the evidence is devoid of any 
mention of the role of the seizure disorder in that incident.  

Additionally, the evidence of record indicates that the 
appellant supported himself at various jobs, including as 
bartender and car dealer, for approximately six years after 
his eighteenth birthday.   The Social Security Administration 
found the appellant to be disabled in 1973.  It was then 
reported that the appellant had been working until that time.  
The Social Security Administration decision stands for the 
proposition that the appellant was capable of supporting 
himself until he was approximately age 24.  

The Board has carefully considered the appellant's account of 
his employment history, as well as his mother's account of 
the appellant's disorder.  The Board does not find these to 
be probative as to the central inquiry of this case, whether 
the appellant was rendered permanently incapable of self-
support prior to the age of eighteen (cf. Cumby, 12 Vet. App. 
at 365).  In that connection, the Board must rely upon the 
medical evidence of record to ascertain whether the appellant 
was rendered permanently disabled prior to or contemporaneous 
with his eighteenth birthday.  Aside from statements of the 
appellant decades after the fact, there is no evidence of 
record, medical or otherwise, which indicates that he was 
rendered permanently incapable of self-support prior to his 
eighteenth birthday.  The Board places greater weight on Dr. 
R.'s December 1966 report, described in detail above, which 
included a "good" prognosis, and the other evidence of 
record which indicates that the appellant, despite his 
seizure disability, was attending school full time and was 
working part-time before and at the time of his eighteenth 
birthday and, after graduating from high school he attended 
college and worked full time for several more years before 
becoming permanently disabled in 1973, when he was age 24.

In summary, for the reasons and bases expressed above, the 
Board finds that the preponderance of the evidence is against 
the appellant's claim.  The benefit sought on appeal is 
accordingly denied.


ORDER

The appellant is not recognized as the helpless child of a 
veteran.  The appeal is denied.  




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 
  The Board observes in passing that Dr. C.'s June 1974 report that the appellant had approximately 20 jobs 
during the previous three year period would indicate that the appellant held those jobs beginning at the 
approximate age of 22, about 4 years after his eighteenth birthday.  
  The appellant would then have been approximately 13 years of age.  
  The Board acknowledges that the evidence indicates that the appellant's employment history involved 
many jobs.  However, there is no objective indication that his employment was sporadic, that he was on 
public assistance during this time, or that he was otherwise not supporting himself during the period from 
1967 to 1973.

